Case 1:17-cv-01574-RCL Document 99-1 Filed 06/17/19 Page 1 of 12

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

NATIONAL TRUST FOR HISTORIC
PRESERVATION IN THE UNITED STATES

and

ASSOCIATION FOR THE PRESERVATION
OF VIRGINIA ANTIQUITIES

Plaintiffs,
v.
TODD T. SEMONITE, Lieutenant General
Chief of Engineers and Commanding General,
U.S. Army Corps of Engineers

and

ROBERT M. SPEER
Acting Secretary of the Army

Defendants.

Nee ee ee eee ee Oe ee ee eee ee ee ee”

Civ. No. 1:17-ev-01574-RCL

DECLARATION OF MATTHEW G. ADAMS IN
SUPPORT OF PLAINTIFFS’ NOTICE

I, Matthew G. Adams, declare as follows:

1. I am a partner at the law firm of Dentons LLP, and counsel for the National Trust

for Historic Preservation in the United States and the Association for the Preservation of Virginia

Antiquities (“Plaintiffs”) in this matter. |
Case 1:17-cv-01574-RCL Document 99-1 Filed 06/17/19 Page 2 of 12

2. Plaintiffs elected to file on June 14, 2019, a Motion to enlarge the time for
seeking attorney fees and costs pursuant to Section 305 of the National Historic Preservation
Act, 54 U.S.C. § 307105.

3. At approximately 11:40 p.m. on June 14, 2019, Elizabeth Merritt, Deputy General
Counsel of the National Trust for Historic Preservation, informed me by telephone that she had
encountered a technical issue and was unable to complete the filing via the Court’s ECF system.

4, Samuel Kohn was the first person from my office who was able to log on to the
ECF system and complete the filing.

5. On June 15, 2019, I sent an e-mail to counsel for the Federal Defendants and
counsel for the Intervenor-Defendant informing them of the technical failure. Among other
things, the email explains that even though no prejudice is expected to result from the timing of
the filing, Plaintiffs would be willing to discuss any accommodations that might be necessary or
desirable from Defendants’ perspective(s). A true and correct copy of the email is attached as
Exhibit A. Defendants have not responded to this invitation.

6. On June 17, 2019, at 9:00 a.m., I telephoned the Clerk’s Office for the United
States District Court for the District of Columbia. The Clerk’s Office suggested that Plaintiffs
file a Notice advising of the technical failure and stating relevant facts. The Clerk’s Office also
stated that the document might be filed as a “Consent Notice” or a “Notice,” depending on the
positions of the other parties. I then e-mailed counsel for the Defendants to ascertain their
positions. Counsel for the Intervenor-Defendant stated that it takes no position. Counsel for the
Federal Defendants stated that they oppose the filing of this document as a “Consent Notice.”

True and correct copies of these emails are attached hereto as Exhibit B.
Case 1:17-cv-01574-RCL Document 99-1 Filed 06/17/19 Page 3 of 12

I declare under penalty of perjury that the foregoing is true and correct.

Respectfully submitted this 17th day of June, 2019.

Neer CAL,

Matthew Adams

 
Case 1:17-cv-01574-RCL Document 99-1 Filed 06/17/19 Page 4 of 12

EXHIBIT A
Case 1:17-cv-01574-RCL Document 99-1 Filed 06/17/19 Page 5 of 12

Adams, Matthew

From: Adams, Matthew

Sent: Saturday, June 15, 2019 2:10 PM

To: Curteman, Dedra (ENRD) (Dedra.Curteman@usdoj.gov); Gange, Heather (ENRD)
(Heather.Gange@usdoj.gov); Johnson, Harry M. Pete’

Subject: National Trust for Historic Preservation v. Semonite, Case No. 1:17-cv-01574-RCL

Counsel-

Yesterday, in an abundance of caution, Plaintiffs filed a motion to enlarge the time for seeking fees and costs under
section 305 of the National Historic Preservation Act.

Ms. Merritt began the filing well before 11:59 p.m. She suffered a technical failure, however, and the filing could not be
completed. Ms. Merritt informed me of the technical issue, also prior to 11:59 p.m. The first person from our office
who was able to log on to the ECF system and complete the filing was Mr. Kohn, who was en route from Washington, DC
to San Francisco at the time. Using in-flight wireless, Mr. Kohn completed the filing at 12:57 a.m. —

| plan to reach out to the clerk’s office on Monday morning. In the meantime, please accept my apologies for the late
hour of the filing.

While Plaintiffs do not expect the timing of the filing is likely to prejudice any party, | would be happy to discuss any
accommodations that may be necessary or desirable from your perspective(s).

Many thanks,

Matt

 

Matthew Adams
Partner

D +1415 882 0351 {| US Internal 40351
matthew.adams@dentons.com
Bio | Website

Dentons US LLP

Hamilton Harrison & Mathews > Mardemootoo Balgobin > HPRP > Zain & Co. > Delany Law > Dinner
Martin > Maclay Murray & Spens > Gallo Barrios Pickmann > Mufioz > Cardenas & Cardenas > Lopez
Velarde > Rodyk > Boekel > OPF Partners > Abk

Dentons is a global legal practice providing client services worldwide through its member firms and affiliates. This
email may be confidential and protected by legal privilege. If you are not the intended recipient, disclosure,
copying, distribution and use are prohibited; please notify us immediately and delete this copy from your system.
Please see dentons.com for Legal Nolices.
Case 1:17-cv-01574-RCL Document 99-1 Filed 06/17/19 Page 6 of 12

EXHIBIT B
Case 1:17-cv-01574-RCL Document 99-1 Filed 06/17/19 Page 7 of 12

Adams, Matthew

From: Johnson, Harry M, Pete <pjohnson@hunton.com>

Sent: Monday, June 17, 2019 12:24 PM

To: Adams, Matthew

Ce: Curteman, Dedra (ENRD); Gange, Heather (ENRD); Murdock, Eric

Subject: RE: National Trust for Historic Preservation v. Semonite, Case No. 1:17-cv-01574-RCL
Matt,

To the extent it still matters, Dominion takes no position on the Notice.

As for a schedule for filings as to fees and costs, we do not believe the issue concerns Dominion but can
participate in a preliminary call in an informational role. If you or NPCA expects to take the position that
Dominion is obligated for fees/costs, please let me know. Obviously, if Dominion is not an intended target of
those requests, Dominion’s views on the schedule will not be terribly relevant. I can be available tomorrow
afternoon except 3:45-4:30pm, and can be available mid-day Thursday if a call is set up.

Regards,

Harry M. Johnson, Ill

» Partner
pjohnson@HunionAkK.com
p 804.788.8784
blo | vCard

 

Hunton Andrews Kurth LLP

_ Riverfront Plaza, East Tower
951 East Byrd Street
Richmond, VA 23219

_ HuntonAK.com

From: Adams, Matthew <matthew.adams@dentons.com>

Sent: Monday, June 17, 2019 3:10 PM

To: Gange, Heather (ENRD) <Heather.Gange @usdoj.gov>

Cc: Curteman, Dedra (ENRD) <Dedra.Curteman@usdoj.gov>; Johnson, Harry M. Pete <pjohnson@hunton.com>
Subject: RE: National Trust for Historic Preservation v. Semonite, Case No. 1:17-cv-01574-RCL

Thank you for the clarification,

| think we have what we need for the notice. We will file it later today as a “Notice” rather than a “Consent Notice.”
More generally, it sounds like the Federal Defendants oppose the concept of addressing fees and costs after the
conclusion of the District Court proceedings. We would like to confer with you for the purpose of understanding your
preferred schedule for resolving the entire set of fee/cost requests.

To be clear, we do not expect Federal Defendants to take a position on Plaintiffs’ entitlement to fees and costs; rather,
we would like to understand your preferred schedule so that we can determine whether there is a mutually agreeable
timeline.

In our experience, all parties tend to benefit from a negotiated resolution to these issues.

Do you have any availability tomorrow (Tuesday) late afternoon or Thursday around midday?

1
Case 1:17-cv-01574-RCL Document 99-1 Filed 06/17/19 Page 8 of 12

Many thanks,
Matt

Matthew Adams
Partner

 

D +1415 882 0351 | US Internal 40351
matthew.adams@dentons.com
Bio | Website

Dentons US LLP

Hamilton Harrison & Mathews > Mardemootoo Balgobin > HPRP > Zain & Co. > Delany Law > Dinner
Martin > Maclay Murray & Spens > Gallo Barrios Pickmann > Mufioz > Cardenas & Cardenas > Lopez
Velarde > Rodyk > Boekel > OPF Partners > AN

Dentons is a global legal practice providing client services worldwide through its member firms and affiliates. This
email may be confidential and protected by legal privilege. If you are not the Intended recipient, disclosure,
copying, distribution and use are prohibited; please notify us immediately and delete this copy from your system.
Please see dentons.com for Legal Notices.

From: Gange, Heather (ENRD) <Heather.Gange @usdoj.gov>

Sent: Monday, June 17, 2019 10:42 AM

To: Adams, Matthew <matthew.adams@dentons.com>

Cc: Curteman, Dedra (ENRD) <Dedra.Curteman@usdoj.gov>; Johnson, Harry M. Pete <pjohnson@hunton.com>
Subject: Re: National Trust for Historic Preservation v. Semonite, Case No. 1:17-cv-01574-RCL

 

 

 

Hi Matt,

My apologies if I was unclear. We do not consent to a motion for enlargement of time, and do not agree to the
“consent notice” approach set out in your email.

Heather

Sent from my iPhone

On Jun 17, 2019, at 12:52 PM, Adams, Matthew <matthew.adams(@dentons.com> wrote:

Just to be clear: You do not consent to the filing of the notice or to the motion itself?
Thanks again,
Matt

<image001.png>
Matthew Adams
Partner

D +1415 8820351 | US Internal 40351
matthew.adams@dentons.com
Bio | Website

Dentons US LLP

Hamilton Harrison & Mathews > Mardemootoo Balgobin > HPRP > Zain & Co. > Delany Law > Dinne

2
Case 1:17-cv-01574-RCL Document 99-1 Filed 06/17/19 Page 9 of 12

Martin > Maclay Murray & Spens > Gallo Barrios Pickmann > Mufioz > Cardenas & Cardenas > Lope
Velarde > Rodyk > Boekel > OPF Partners > “Aj&

Dentons is a global legal practice providing client services worldwide through its member firms and affiliates. Thi
amail may be confidential and protected by legal privilege. If you are not the intended recipient, disclosure,
copying, distribution and use are prohibited; please notify us immediately and delete this copy fram your system.
Please see dentons.com for Legal Notices.

From: Gange, Heather (ENRD) <Heather.Gange@usdoj.gov>

Sent: Monday, June 17, 2019 9:47 AM

To: Adams, Matthew <matthew.adams@dentons.com>

Cc: Curteman, Dedra (ENRD) <Dedra.Curteman@usdoj.gov>; Johnson, Harry M. Pete

<pjohnson@hunton.com> :

Subject: Re: National Trust for Historic Preservation v. Semonite, Case No. 1:17-cv-01574-RCL
Hi Matt,

Thank you for providing the draft. The U.S. has determined that it does not consent.
Best regards,

Heather

Sent from my iPhone

On Jun 17, 2019, at 12:22 PM, Adams, Matthew <matthew.adams@dentons.com> wrote:

Dedra-

A copy of the current version of the draft notice is attached.

There are a couple of blanks in which the Defendants’ position(s) would be

addressed. Also note that we do not yet have the various supporting declarations
executed; references to those documents will be added prior to filing.

There is no specific deadline for getting this on file, but we would like to get it done later
today if possible.

Many thanks,

Matt

<image00 1 .png>
Matthew Adams

Partner

D +1415 882 0351 | US Internal 40351
matthew.adams@dentons.com
Bio | Website

Dentons US LLP

Hamilton Harrison & Mathews > Mardemootoo Balgobin > HPRP > Zain & Co. > Delany Law
Martin > Maclay Murray & Spens > Gallo Barrios Pickmann > Mufioz > Cardenas & Cardena:

Velarde > Rodyk > Boekel > OPF Partners > Asi

Dentons is a global legal practice providing client services worldwide through its member firms and affil
email may be confidential and protected by legal privilege. If you are not the intended recipient, disclost
3
Case 1:17-cv-01574-RCL Document 99-1 Filed 06/17/19 Page 10 of 12

copying, distribution and use are prohibited; please notify us immediately and delete this copy from you
Please see dentons.com for Legal Notices.

From: Curteman, Dedra (ENRD) <Dedra.Curteman@usdoj.gov>

Sent: Monday, June 17, 2019 9:04 AM

To: Adams, Matthew <matthew.adams@dentons.com>; Gange, Heather (ENRD)
<Heather.Gange@usdoj.gov>; Johnson, Harry M. Pete <pjohnson@hunton.com>
Subject: RE: National Trust for Historic Preservation v. Semonite, Case No. 1:17-cv-
01574-RCL ,

 

 

Matt,

Can you please send along a copy of the filing?
Thanks,

Dedra

o---- Original Message-----

From: Adams, Matthew <matthew.adams(@dentons.com>

Sent: Monday, June 17, 2019 9:41 AM

To: Curteman, Dedra (ENRD) <DCurteman@ENRD.USDOJ.GOV>; Gange,
Heather (ENRD) <HGange@ENRD.USDOJ.GOV>; Johnson, Harry M. Pete
<pjohnson@hunton.com>

Subject: Re: National Trust for Historic Preservation v. Semonite, Case No. 1:17-
cv-01574-RCL

 

 

 

Counsel-

Further following up on this.

I spoke to the clerk’s office this morning.

The recommendation was to file a notice containing relevant information.
The clerk’s office suggested that the notice should be filed as a “consent notice” if
the parties do not object to a June 14 filing date.

With apologies for the additional burden, may I ask for your positions on that
limited issue? Unless you direct otherwise, the notice would specify that
defendants are not stating a position on the motion itself.

Many thanks,

Matt

[http://logo.dentons.com/dentons logo.png]

Matthew Adams
Partner

D +1 415 882 0351 | US Internal 40351
matthew.adams@dentons.com<mailto:matthew.adams@dentons.com>
Bio<http://www.dentons.com/ch.aspx?email=matthew.adams@dentons.com&acti
on=biolink> | Website<http://(www.dentons.com>
Case 1:17-cv-01574-RCL Document 99-1 Filed 06/17/19 Page 11 of 12
Dentons US LLP

Hamilton Harrison & Mathews > Mardemootoo Balgobin > HPRP > Zain & Co.
> Delany Law > Dinner Martin > Maclay Murray & Spens > Gallo Barrios
Pickmann > Mufioz > Cardenas & Cardenas > Lopez Velarde > Rodyk > Boekel
> OPF Partners > KRK

Dentons is a global legal practice providing client services worldwide through its
member firms and affiliates. This email may be confidential and protected by
legal privilege. If you are not the intended recipient, disclosure, copying,
distribution and use are prohibited; please notify us immediately and delete this
copy from your system. Please see dentons.com for Legal Notices.

On Jun 15, 2019, at 2:10 PM, Adams, Matthew
<matthew.adams(@dentons.com<mailto:matthew.adams(@dentons.com>> wrote:

Counsel-

Yesterday, in an abundance of caution, Plaintiffs filed a motion to enlarge the
time for seeking fees and costs under section 305 of the National Historic
Preservation Act.

Ms. Merritt began the filing well before 11:59 p.m. She suffered a technical
failure, however, and the filing could not be completed. Ms. Merritt informed me
of the technical issue, also prior to 11:59 p.m. The first person from our office
who was able to log on to the ECF system and complete the filing was Mr. Kohn,
who was en route from Washington, DC to San Francisco at the time. Using in-
flight wireless, Mr. Kohn completed the filing at 12:57 a.m.

I plan to reach out to the clerk’s office on Monday morning. In the meantime,
please accept my apologies for the late hour of the filing.

While Plaintiffs do not expect the timing of the filing is likely to prejudice any
party, I would be happy to discuss any accommodations that may be necessary or
desirable from your perspective(s).

Many thanks,

Matt
Case 1:17-cv-01574-RCL Document 99-1 Filed 06/17/19 Page 12 of 12
<image001.png>

Matthew Adams
Partner

D +1 415 882 0351 | US Internal 40351
matthew.adams@dentons.com<mailto:matthew.adams(@dentons.com>
Bio<http://www.dentons.com/ch.aspx?email=matthew.adams@dentons.com&acti
on=biolink> | Website<http://www.dentons.com>

Dentons US LLP

Hamilton Harrison & Mathews > Mardemootoo Balgobin > HPRP > Zain & Co.
> Delany Law > Dinner Martin > Maclay Murray & Spens > Gallo Barrios
Pickmann > Mufioz > Cardenas & Cardenas > Lopez Velarde > Rodyk > Boekel

> OPF Partners > KAK

Dentons is a global legal practice providing client services worldwide through its
member firms and affiliates. This email may be confidential and protected by
legal privilege. If you are not the intended recipient, disclosure, copying,
distribution and use are prohibited; please notify us immediately and delete this
copy from your system. Please see dentons.com<http://dentons.com> for Legal
Notices.

<Notice re Motion for Enlargement of Time(112624190_1).DOCX>
